DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 04/15/2022 have been entered.  Claims 1-5 and 7-21 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 20-21 have been withdrawn from consideration.  Claim 6 has been canceled.
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C.112 (b) rejections set forth in the Non-Final office action mailed on 01/19/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ressemann et al. (Pub. No. 2007/0250105).
Regarding claim 1, Ressemann et al. teaches a guidance device (see Fig. 18C) for guidance of surgical interventions on one patient based on patient specific imaging data for the anatomy of the one patient, the device comprising: a mouthpiece (112, Fig. 18C and also see Fig. 10B) configured to be anchored to said one patient's upper jaw (see Fig. 18C illustrating 112 anchored to the patient’s upper jaw via being anchored in the patient’s mouth); and a hollow tube (212, Fig. 18C), fixed and set (see 120, Figs. 10B-10D and [0115] where 120 is used to lock the arms in the desired position; thereby locking, fixing and setting, 212 in the desired position) with respect to the mouthpiece (112, see Fig. 10C, 212 is fixed relative to 112 when in the position in Fig. 18C), for guiding an intervention device (24/182, see Figs. 16A and 18C it should be noted that the intervention device is not positively recited) and directing the intervention device (24/182) to a target site within said patient's head (sinus ostium, see [0128]-[0131] and Fig. 16A for illustrative purposes), the hollow tube (212) having a proximal end (end of 212 where 182 is shown in Fig. 18C) that can receive the intervention device (24/182, see Fig. 16A for illustrative purposes) and that is oriented to protrude out of said one patient's mouth when the mouthpiece (112) is anchored to said one patient's upper jaw (see Fig. 18C), and a distal end (end of 212 opposite end where 182 is shown in Fig. 18C) that will be positioned within said one patient's mouth when the mouthpiece (112) is anchored to said one patient's upper jaw (see Fig. 18C), the distal end (end of 212 opposite end where 182 is shown in Fig. 18C) having a customized and set orientation (“customized” has been defined as “to modify, make or build according to individual specification or preference” and it is the Examiner’s position that the orientation of the distal end of 212 is modifiable by unlocking 120 and moving 110 to the desired position; thereby, moving, i.e. modifying, 212 to the desired position and locked via tightening 120, i.e. set, for treating the specific patient in which the device is being used on) with respect to the mouthpiece (112) based on the imaging data showing said one patient's anatomy such that when the mouthpiece (112) is anchored to said one patient's upper jaw the distal end (end of 212 opposite end where 182 is shown in Fig. 18C) will direct the intervention device (24/182) out of the distal end (end of 212 opposite end where 182 is shown in Fig. 18C) and along said one patient's palatine canal toward the target site within said one patient's head via a transpalatine approach as the intervention device (24/182) is guided through the hollow tube (end of 212 opposite end where 182 is shown in Fig. 18C, it should be noted that the aforementioned recitation is function and the distal end of the hollow tube is capable of being oriented to perform the recited function).  
Regarding claim 2, Ressemann et al. teaches wherein the mouthpiece (112) is configured to be anchored to said one patient's upper teeth (see Ressemann et al., [0115] and Fig. 18C, 112 has a hollow space which engages the patient’s teeth when 112 engages the patient’s upper teeth). 
 Regarding claim 3, Ressemann et al. teaches wherein the mouthpiece (112) is configured to be anchored to said one patient's upper gums (see Ressemann et al., [0115] and Fig. 18C).  
Regarding claim 4, Ressemann et al. teaches wherein the mouthpiece (112) is configured to be anchored to the roof of said one patient's mouth (see Ressemann et al., [0115] and Fig. 18C, 112 is capable of being indirectly anchored to the roof of the patient’s mouth via the patient’s upper jaw and teeth).  
Regarding claim 7, Ressemann teaches wherein the target site within said one patient's head is the patient's SPG (this is a functional recitation and a portion of the device in Fig. 18C is capable of being positioned in the patient’s head in the patient’s SPG).  
Regarding claim 8, Ressemann teaches wherein the device (device in Fig. 18C) is a single-use device that is disposed of after use (this is a functional recitation and the device in Fig. 18C is capable of being disposed of after use).  
Regarding claim 9, Ressemann et al. teaches a system (see device in Fig. 18C) for guided surgical interventions comprising a guidance device as claimed in claim 1 (see rejection of claim 1 above) and the intervention device (24/182, Fig. 18C).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (Pub. No. 2007/0250105) in view of Zerhat (Uniguide, WO 2010/061124 A1 as listed on the IDS dated 07/26/2019).
Regarding claim 5, Ressemann et al. does not teach wherein the mouthpiece is configured to be anchored to said one patient's upper jaw with at least one clamp.  However, Zerhat teaches using clamp (10) to mount a device in the mouth (see Fig. 11 and abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device taught by Ressemann et al. by adding the mountings taught by Zerhat to the mouthpiece taught by Ressemann et al. for assisting in the placement of the mouthpiece within the mouth (see abstract).  Further, Ressemann et al. teaches that modifications may be made to the device (see [0152]).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (Pub. No. 2007/0250105).
Regarding claim 9, Ressemann et al. teaches a system (see device in Fig. 18C) for guided surgical interventions comprising a guidance device as claimed in claim 1 (see rejection of claim 1 above) but does not specifically teach that the embodiment of Fig. 18C has the intervention device.  However, in the embodiment of Fig. 18A, Ressemann et al. teaches an intervention device (216, Fig. 18A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 18C as taught by Ressemann et al. by adding the needle of the embodiment of Fig. 18A for penetrating the bone surround the sinus before placement other subsequent devices for treatment (see [0132]).  Further, Ressemann et al. teaches that modifications may be made to the device (see [0152]).
Regarding claim 10, Ressemann et al. teaches wherein the intervention device (216) is a needle (see [0132]).  
Regarding claim 11, Ressemann et al. teaches wherein the intervention device (216) is a trackable needle (see [0132]) that allows for an operator to track the location of the needle within said one patient's body (it should be noted that there is no structural difference between 216, a needle, and the claimed needle in that the claim needle does not recite what makes it trackable; hence, it is the Examiner’s position that 216 is visually trackable by the operator when inserting the device within the patient see definition below).  
Thefreedictionary.com defines “trackable” as “to observe or monitor the course of” and it is the Examiner’s position that an operator can “observe or monitor the course of” 162 visually directly or via an x-ray or some other means.
Alternative Rejection of Claim 12 see Claim 9 under 102 heading
Regarding claim 12, Ressemann et al. does not teach wherein the intervention device includes a navigation array to allow for guided placement of the intervention device to a required depth within said one patient.  However, in the embodiment of Fig. 13 Ressemann et al. teaches and intervention device (24) including a navigation array (150, Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 18C as taught by Ressemann et al. by adding the detection element of the embodiment of Fig. 13 to the wire guide for confirming the presence or absence of the distal time of the wire guide ([0124]).  Further, Ressemann et al. teaches that modifications may be made to the device (see [0152]).
Claims 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (Pub. No. 2007/0250105) in view of Benary et al. (Pub. No. 2010/0049230).
Regarding claim 13, Ressemann et al. teaches a method of targeting an intervention device (24/182, Fig. 18C) for surgical intervention on the body using a guidance device (abstract and [0001]), the guidance device comprising a mouthpiece (112, Fig. 18C and also see Fig. 10B) configured to be anchored to a patient's upper jaw (see Fig. 18C illustrating 112 anchored to the patient’s upper jaw via being anchored in the patient’s mouth), and a hollow tube (212, Fig. 10C) fixed and set (see 120, Figs. 10B-10D and [0115] where 120 is used to lock the arms in the desired position; thereby locking, fixing and setting, 212 in the desired position) with respect to the mouthpiece (112, see Fig. 10C, 212 is fixed relative to 112 when in the position in Fig. 18C) and for guiding the intervention device (24/182, Fig. 18C) and directing the intervention device (24/182, Fig. 18C) to a target site within the patient's head (sinus ostium, see [0131]), the hollow tube (212) having a proximal end (end of 212 where 24/182 is shown in Fig. 18C) that can receive the intervention device (24/182) and that is oriented to protrude out of the patient's mouth when the mouthpiece (112)  is anchored to the patient's upper jaw (see Fig. 18C), and a distal end (end of 212 opposite end where 24/182 is shown in Fig. 18C) that will be positioned within the patient's mouth when the mouthpiece (112) is anchored to the patient's upper jaw (see Fig. 18C), the distal end (end of 212 opposite end where 24/182 is shown in Fig. 18C) having a customized and set orientation (“customized” has been defined as “to modify, make or build according to individual specification or preference” and it is the Examiner’s position that the orientation of the distal end of 212 is modifiable by unlocking 120 and moving 110 to the desired position; thereby, moving, i.e. modifying, 212 to the desired position and locked via tightening 120, i.e. set, for treating the specific patient in which the device is being used on) with respect to the mouthpiece (112) based on imaging data showing a particular patient's anatomy such that when the mouthpiece (112) is anchored to the particular patient's upper jaw the distal end (end of 212 opposite end where 24/182 is shown in Fig. 18C) will direct the intervention device (24/182) out of the distal end (end of 212 opposite end where 24/182 is shown in Fig. 18C) and toward the target site within the particular patient's head when the intervention device (24/182) is guided through the hollow tube (212); the method comprising: non-surgically anchoring the mouthpiece (112) to the particular patient's upper jaw (see [0115]); inserting the intervention (24/182) device into the proximal end of the hollow tube (end of 212 where 24/182 is shown see Fig. 18C); and guiding the intervention device (24/182) through the hollow tube (212, it is the Examiner’s position that as a result of 24/182 being positioned within 212, 24/182 is guided through 212), out of the distal end (end of 212 opposite end where 24/182, see Fig. 16A illustrating the distal end of 24/182 being extended from the distal end of 20 and based on [0128] the distal tip of 24/182 in Fig. 18C extends distally from 212) but does not teach guiding the intervention device along the particular patient's palatine canal to the target site within the particular patient's head via the transpalantine approach.  
However, Benary et al. teaches a method in which a device is places in the regions of the sinus via the transpalatine approach ([0053] and [0158]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method taught by Ressemann et al. by using the device via the transpalatine approach to treat the sphenopalatine ganglion as taught by Benary et al. in order to modulate permeability of the blood-brain barrier to treat medical conditions within the sinus (see abstract and [0028]) and Ressemann et al. discloses that modifications may be made without departing from the scope of the invention ([0152]).
Regarding claim 14, Ressemann et al. in view of Benary et al. teaches wherein the mouthpiece (112) is non-surgically anchored to the particular patient's upper jaw by anchoring the mouthpiece (112) to the particular patient's upper teeth (see Ressemann et al., [0115] and Fig. 18C, 112 has a hollow space which engages the patient’s teeth when 112 engages the patient’s upper and/or lower jaw).  
Regarding claim 17, Ressemann et al. in view of Benary et al. does not teach wherein the intervention device includes a navigation array to allow for guided placement of the intervention device to a required depth within the particular patient.  However, in the embodiment of Fig. 13 Ressemann et al. teaches and intervention device (24) including a navigation array (150, Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 18C as taught by Ressemann et al. by adding the detection element of the embodiment of Fig. 13 to the wire guide for confirming the presence or absence of the distal time of the wire guide ([0124]).  Further, Ressemann et al. teaches that modifications may be made to the device (see [0152]).	
Regarding claim 18, Ressemann et al. in view of Benary et al. teaches wherein the target site in the particular patient's head is that patient's SPG (see Benary et al. abstract and Fig. 2 and rejection of claim 13 above).
Claims 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (Pub. No. 2007/0250105) in view of Benary et al. (Pub. No. 2010/0049230) in view of Keith et al. (Pub. No. 2008/0249500).
Regarding claim 15, Ressemann et al. in view of Benary et al. does not teach wherein the intervention device is a needle.  However, Keith et al. teaches a method ([0001]) that comprises an intervention device that is a needle (10 which has 28, [0027]).
  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method taught by Ressemann et al. in view of Benary et al. by substituting 182 for the injection device taught by Keith et al. for providing a therapeutic agent to the ethmoid sinuses to treat sinusitis ([0002] and [0008]).  Further, Ressemann et al. in view of Benary et al. discloses that modifications may be made without departing from the scope of the invention (Ressemann et al, [0152]).
Regarding claim 16, Ressemann et al. in view of Benary et al. does not teach wherein the intervention device is a trackable needle that allows for an operator to track the location of the needle within the particular patient's body.  However, Keith et al. teaches a method ([0001]) that comprises an intervention device that is a trackable needle (10 which has 28, [0027]) that allows for an operator to track the location of the needle within the particular patient's body (it should be noted that there is no structural difference between 216, a needle, and the claimed needle in that the claim needle does not recite what makes it trackable; hence, it is the Examiner’s position that 216 is visually trackable by the operator when inserting the device within the patient see definition below).  
Thefreedictionary.com defines “trackable” as “to observe or monitor the course of” and it is the Examiner’s position that an operator can “observe or monitor the course of” 162 visually directly or via an x-ray or some other means.
 It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method taught by Ressemann et al. in view of Benary et al. by substituting 182 for the injection device taught by Keith et al. for providing a therapeutic agent to the ethmoid sinuses to treat sinusitis ([0002] and [0008]).  Further, Ressemann et al. in view of Benary et al. discloses that modifications may be made without departing from the scope of the invention (Ressemann et al, [0152]).
Regarding claim 19, Ressemann et al. in view of Benary et al. does not teach further comprising injecting a pharmacological substance at the target site within the particular patient's head with the intervention device. However, Keith et al. teaches a method ([0001]) that comprises injecting a pharmacological substance (12) at a target site (EB, see [0026]-[0027]) within the patient’s head with an intervention device (10 which has 28, [0027]).
 It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method taught by Ressemann et al. in view of Benary et al. by substituting 182 for the injection device taught by Keith et al. for providing a therapeutic agent to the ethmoid sinuses to treat sinusitis ([0002] and [0008]).  Further, Ressemann et al. in view of Benary et al. discloses that modifications may be made without departing from the scope of the invention (Ressemann et al, [0152]).4Application No. 15/537,313Docket No.: 010309.00092\US Response filed January 4, 2022Reply to Office Action of October 18, 2018 non-surgically anchoring the mouthpiece (112) to the particular patient's upper jaw 4Application No. 15/537,313Docket No.: 010309.00092\US Response filed January 4, 2022Reply to Office Action of October 18, 2018 non-surgically anchoring the mouthpiece (112) to the particular patient's upper jaw (see [0115]); inserting the intervention (182) device into the proximal end of the hollow tube
Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.  Regarding the 35 U.S.C. §102(a)(1) applicant argues that Ressemann teaches a device that is adjustable and targetable.  Applicant states that the device taught by Ressemann is has a support arm that is positionable by a user via movement and rotation about a pivot point to bring the securing member to any desired position.  In addition, applicant states that the hollow tube 212 is supported/connected to the moveable and adjustable support arm 114 and securing member 116; hence, the tube is not fixed and set with respect to the mouthpiece as required by the claims because at any time a user can move the feature 212 relative to the mouthpiece in Resseman through adjustment of the arm 114/supporting member 116.  
Applicant also argues that Reesemann fails to disclose or make obvious that the distal end of the hollow tube has a customized and set orientation with respect to the mouthpiece based on the imaging date showing said one patient’s anatomy.  Applicant states that 212 is not oriented and set with respect to the mouthpiece based on imaging data of the patient’s anatomy (MRI imaging data and the like).  Applicant states that 212 is not set at all and there is no mentioning of imaging date being used to set the adjustment of the device and it seems that the adjustment is done on sight by the user of the device.
The Examiner respectfully disagrees.
Applicant argues that the tube taught by Resseman is not “fixed and set” but states that the tube 212 is connected to an adjustable support arm.  First it is the Examiner’s position that just because the device taught by Resseman is adjustable does not render the device not fixed and set as applicant argues.  Based on the teaching of Resseman tube 212 is fixed and set via the locking screws 120 of the securing member 110.  Resseman teaches that 110 is a stabilizing device that has securing members 120 such as locking screws (see Figs. 10A-10D and [0115]).  Therefore, it is the Examiner’s position that while 110 is adjustable due to 110 having locking screws 120 which permit tube 212 to be fixed and set (i.e. locked) in a desired position relative to the mouthpiece.  
Regarding applicant’s argument that the distal end of the hollow tube does not have a customized and set orientation it should be noted that applicant does not provide a specific definition for customized; hence, “customized” does not impart any particular structure to the apparatus.  Further, thefreedictionary.com defines “customize” as “to modify, make or build according to individual specification or preference” and it is the Examiner’s position that due to the device being adjustable in various positions the orientation of the distal end can be set and “modified according to the treatment of the individual.”
Regarding applicant’s argument that Reeseman does not mention “imaging data” is should be noted that “imagining data” is functionally recited in claim 1 and it is the Examiner’s position that the hollow tube 212 taught by Reeseman is viewable via an MRI.  Further, it is the Examiner’s position that Reeseman does teach “imaging data” in that Reeseeman teaches that the device has a flexible visualization scope 180 that contains “imaging” and “illumination” fibers (see [0128] and Fig. 18C) which permit the viewing of the sinus cavity.  Hence, visualization scope 180 provides imaging data.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (imaging data via an MRI) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  Therefore, for the aforementioned reasons in view of the amendments to the claims a new rejection under Reesemann et al. is made (see rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783